_____________

                                No. 95-3695MN
                                _____________

United States of America,           *
                                    *
                 Appellee,          *
                                    *   Appeal from the United States
      v.                            *   District Court for the District
                                    *   of Minnesota.
Erick Dewray Russell, also          *
known as Kenyatta Dewray Khalid,*   [UNPUBLISHED]
                                    *
                 Appellant.         *
                              _____________

                        Submitted:   March 14, 1996

                           Filed: May 10, 1996
                                _____________

Before FAGG, JOHN R. GIBSON, and WOLLMAN, Circuit Judges.
                              _____________


PER CURIAM.


     Erick Dewray Russell appeals his conviction of being a felon in
possession of a firearm.    See 18 U.S.C. § 922(g) (1994).     We affirm.


     After a gang member shot at Russell, Russell broke into Charles
Stead's home to take cover.      Stead jumped out of a bedroom window and
called the police.   Several police officers responded to Stead's call and
found Russell looking out of an upstairs window.      The officers ordered
Russell to come downstairs, and then Russell walked down the steps and was
arrested.   After Russell was placed in a police car, Russell told Officer
Jason King that his leg hurt.   King responded by asking, "What happened?"
Russell then explained he may have been shot.    Although Russell did have
a superficial gun shot wound on his lower leg, King testified that he
examined Russell's leg and did not see any blood or a wound.    A few minutes
later, Russell told two different police officers he had fired shots at the
gang member with his own handgun.       When the police searched Stead's home
they found a loaded handgun and several expended shells in an upstairs
bedroom.


     Russell contends the district court should have suppressed his
statements about the handgun because they were not made voluntarily.            We
reject Russell's contention because the police officers did not engage in
any coercive conduct.    United States v. Hatten, 68 F.3d 257, 262 (8th Cir.
1995), cert. denied, 116 S. Ct. 1026 (1996).       Indeed, the record is clear
that Russell volunteered the information about possessing a handgun.            We
also reject Russell's contention that his statements were inadmissible
because he had not been given Miranda warnings.        Officer King's questions
were necessary to decide if Russell needed medical attention, and the other
officers simply asked Russell for his name and other routine background
information.     See Pennsylvania v. Muniz, 496 U.S. 582, 601-02 (1990)
(plurality opinion); United States v. McLaughlin, 777 F.2d 388, 391 (8th
Cir. 1985).    Thus, the officers were not required to give Russell Miranda
warnings because none of their questions were reasonably likely to elicit
an incriminating response.        Rhode Island v. Innis, 446 U.S. 291, 301-02
(1980).    Finally, Russell contends the district court improperly restricted
his cross-examination of homeowner Stead.      We disagree.    The district court
properly    limited   Russell's    cross-examination   based    on   concerns   of
relevance, harassment, confusion of the issues, and because many of
Russell's questions were cumulative.         United States v. Durham, 868 F.2d
1010, 1013 (8th Cir.), cert. denied, 493 U.S. 954 (1989).


     We thus affirm Russell's conviction.




                                       -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-